DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on April 23, 2020; May 8, 2020; September 25, 2020; and June 10, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Twenty-two (22) sheets of drawings were filed on April 21, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,139,569 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 10,139,569 B2 at least disclose or suggest all of the limitations of claims 1-3 of the present application.
Regarding claims 1 and 6; U.S. Patent No. 10,139,569 B2 claims a system (see claims 1-13 U.S. Patent No. 10,139,569 B2), comprising:
a hybrid cable, comprising one or more fibers and one or more wires (see lines 1, 5-6, and 11-12 of claim 1 of U.S. Patent No. 10,139,569 B2; a hybrid cable is obviously required for the discrete fiber connectors and electrical interfaces to connect with fibers and wires of a hybrid cable of the connector for a hybrid cable)
a connector assembly (see lines 1-2 of claim 1), comprising: 
a housing (see line 3 of claim 1; the housing comprises a base and cover; see line 3 of claim 1 and claim 8 of U.S. Patent No. 10,139,569 B2), comprising an opening for receiving the hybrid cable (an opening is inherently required to receive a cable to connect to the optical and electrical connectors); 
one or more discrete fiber connectors disposed within the housing (see lines 4-5 of claim 1; the connectors are mounted on the base of the housing and therefore disposed within the housing), wherein each discrete fiber connector is configured to receive a respective fiber from a hybrid cable (see lines 5-6 of claim 1), and wherein 
one or more electrical connectors (electrical interfaces; see lines 10-14 of claim 1; interfacing requires connecting and thus the interfaces are connectors) disposed within the housing (the electrical interfaces are disposed on opposite sides of the connector, which is mounted on the base of the housing, and therefore within the housing), wherein each electrical connector is configured to interface with a respective wire from the hybrid cable (see lines 10-12 of claim 1);  
Additionally regarding the limitation “wherein each discrete fiber connector does not have a fiber stub”, the examiner notes that independent claim 1 and dependent claims 2-10, which depend from claim 1, of U.S. Patent No. 10,139,569 B2, do not require a stub.  There are only two possibilities, that a fiber stub is provided or a fiber stub is not provided, and optical connectors that do not have a fiber stub are known to one of ordinary skill in the art, and nothing in claims 1-10 suggests the presence of a stub, thus, one of ordinary skill in the art would have found it obvious to use a discrete fiber connector that does not have a stub in the invention of claim 1 of U.S. Patent No. 10,139,569 B2, since U.S. Patent No. 10,139,569 B2 does not claim the presence of a stub, since discrete connectors without stubs are known alternatives to connectors with stubs in the prior art, and since one of ordinary skill could have combined the elements (i.e. employed a discrete connector without a stub in the connector assembly of claim 1 of U.S. Patent No. 10,139,569 B2) by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 7; see lines 4 of claim 1 of U.S. Patent No. 10,139,569 B2.
Regarding claims 3 and 8; see line 4 of claim 1 of U.S. Patent No. 10,139,569 B2.
Regarding claims 5 and 10; the one or more electrical connectors comprise two electrical connectors (electrical interfaces; interfacing requires connecting and thus the interfaces are connectors) arranged on opposite lateral sides of the housing (see lines 12-14 of claim 1, the electrical interfaces are disposed on opposite sides of the connector mounted to the base of the housing, and thus on opposite sides of the housing), and wherein the housing comprises openings to expose the two electrical connectors (an opening is inherently required for electrical interfaces to interface with electrical connections).  
Regarding claim 11; wherein the hybrid cable comprises a first portion for housing the one or more fibers and a second portion for housing the one or more wires (a hybrid cable comprising both optical fibers and wires must inherently require a first portion for housing the optical fibers and a second portion for housing the one or more wires).  
Claims 4, 9, and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,139,569 B2 in view of Hogue (US 2012/0017438 A1). 
Regarding claims 4 and 9; the claims of U.S. Patent No. 10,139,569 B2 teach or suggest all of the limitations of the connector assembly according to claims 1 and 6 as applied above, but do not specifically claim that the respective fiber corresponding to a respective discrete fiber connector comprises a cleaved end flush with an end of the respective discrete fiber connector.  Hogue teaches that discrete fiber connectors may include a fiber having a cleaved end face that is flush with a ferrule at and the end of the connector (see claims 4, 12, and 17 of Hogue).  Thus, one of ordinary skill in the art would have found it obvious to provide the respective fiber corresponding to a respective discrete fiber connector with a cleaved end flush with an end of the respective discrete fiber connector for the purpose of configuring the fiber end in a known manner commonly employed in the art.
Regarding claims 12-17; claims 1-13 of U.S. Patent 10,139,569 B2 suggest a method for field termination of a connector assembly (connector assembly; see lines 1-2 of claim 1, and lines 1-2 of claim 11 of U.S. Patent 10,139,569 B2), comprising: 
providing a connector assembly (the claimed connector assembly is inherently provided), wherein the connector assembly comprises one or more discrete fiber connectors (discrete LC or SC connectors; see lines 4-9 of claim 1 and lines 5-16 of claim 11 of U.S. Patent 10,139,569 B2), and each of the one or more discrete fiber connectors does not have a fiber stub (the examiner notes that no fiber stub is claimed, see additional discussion below); 
routing one or more fibers through the one or more discrete fiber connectors (see lines 4-9 of claim 1 and lines 2-9 of claim 11 of U.S. Patent 10,139,569 B2), wherein each of the one or more fibers is from a hybrid cable (see lines 1, 6, and 12 of claim 1, and lines 1-2 of claim 11 of U.S. Patent 10,139,569 B2); 
cleaving each of the one or more fibers routed through the one or more discrete fiber connectors (see the discussion above with respect to claims 4 and 9; the examiner notes that optical fibers are routinely cleaved when inserted into connectors, as understood by one of ordinary skill in the art); 
pulling back each of the one or more fibers routed through the one or more discrete fiber connectors such that each respective fiber is flush with an end of a respective discrete fiber connector corresponding to the respective fiber (see the discussion above with respect to claims 4 and 9; the examiner notes that one of ordinary skill in the art would have found it obvious to pull back a portion of the fiber extended past an end face of the ferrule for the purpose of providing protection to the fiber end face by ensuring that the fiber end face is flush with and inside of the ferrule); and 
attaching each respective fiber to the respective discrete fiber connector corresponding to the respective fiber (see lines 5-9 of claim 1 and lines 5-9 of claim 11 of U.S. Patent 10,139,569 B2);
attaching one or more wires of the hybrid cable to one or more electrical connectors of the connector assembly (see lines 10-14 of claim 1 and lines 10-16 of claim 11 of U.S. Patent 10,139,569 B2);
mating the connector assembly to a corresponding socket (optical connectors are inherently mated to corresponding sockets of either additional connectors or of devices for the purpose of establishing optical connection);
wherein the one or more discrete fiber connectors comprise two LC connectors (see lines 4-9 of claim 1 and lines 5-9 of claim 11 of U.S. Patent 10,139,569 B2);
wherein the one or more discrete fiber connectors comprise an SC connector (see lines 4-9 of claim 1 and lines 5-9 of claim 11 of U.S. Patent 10,139,569 B2);
wherein attaching each respective fiber to the respective discrete fiber connector corresponding to the respective fiber further comprises: applying glue to an end of the respective fiber to hold the respective fiber in place relative to the respective discrete fiber connector (the examiner notes that optical adhesive or glue is routinely applied to optical fiber ends for the purpose of retaining the optical fibers within connectors, and that this is elementary and within the level of ordinary skill in the art).
Additionally regarding the limitation “wherein each discrete fiber connector does not have a fiber stub”, the examiner notes that independent claim 1 and dependent claims 2-10, which depend from claim 1, of U.S. Patent No. 10,139,569 B2, as well as independent claim 11, and dependent claims 12-13, which depend from claim 11 of U.S. Patent No. 10,139,569 B2, do not require a stub.  There are only two possibilities, that a fiber stub is provided or a fiber stub is not provided, and optical connectors that do not have a fiber stub are known to one of ordinary skill in the art, and nothing in claims 1-10 suggests the presence of a stub, thus, one of ordinary skill in the art would have found it obvious to use a discrete fiber connector that does not have a stub in the invention of claim 1 of U.S. Patent No. 10,139,569 B2, since U.S. Patent No. 10,139,569 B2 does not claim the presence of a stub, since discrete connectors without stubs are known alternatives to connectors with stubs in the prior art, and since one of ordinary skill could have combined the elements (i.e. employed a discrete connector without a stub in the connector assembly of claim 1 of U.S. Patent No. 10,139,569 B2) by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 1, 3, 5, 6, 8, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,151,886 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 10,151,886 B2 at least disclose or suggest all of the limitations of claims 1-3 of the present application.
Regarding claims 1 and 6; U.S. Patent No. 10,151,886 B2 claims a system (see claims 1-13 of U.S. Patent No. 10,151,886 B2), comprising:
a hybrid cable, comprising one or more fibers and one or more wires (see lines 1, 8-9 and 13 of claim 1 of U.S. Patent No. 10,151,886 B2, and lines 1, 2, 5, 7, 11, and 16 of claim 8 of U.S. Patent No. 10,151,886 B2; a hybrid cable is obviously required for the discrete fiber connectors and electrical interfaces to connect with fibers and wires of a hybrid cable of the connector for a hybrid cable)
a connector assembly (see lines 1-2 of claim 1 and line 1 of claim 8 of U.S. Patent No. 10,151,886 B2), comprising: 
a housing (see lines 3-5 of claim 1; the housing comprises a base and cover; see lines 2-3 of claim 8 of U.S. Patent No. 10,151,886 B2), comprising an opening for receiving the hybrid cable (an opening is inherently required to receive a cable to connect to the optical and electrical connectors); 
one or more discrete fiber connectors disposed within the housing (see lines 6-10 of claim 1 and lines 8-13 of claim 8 of U.S. Patent No. 10,151,886 B2; the connectors are mounted on the base of the housing and therefore disposed within the housing), wherein each discrete fiber connector is configured to receive a respective fiber from a hybrid cable (see lines 6-10 of claim 1 and lines 8-13 of claim 8 of U.S. Patent No. 10,151,886 B2), and wherein each discrete fiber connector does not have a fiber stub (the examiner notes that no fiber stub is claimed, see additional discussion below); 
one or more electrical connectors (electrical interfaces; see lines 11-15 of claim 1 and lines 14-18 of claim 8 of U.S. Patent No. 10,151,886 B2; interfacing requires connecting and thus the interfaces are connectors) disposed within the housing (the electrical interfaces are disposed on opposite sides of the connector, which is mounted on the base of the housing, and therefore within the housing), wherein each electrical connector is configured to interface with a respective wire from the hybrid cable (see lines 11-15 of claim 1 and lines 14-18 of claim 8 of U.S. Patent No. 10,151,886 B2);  
Additionally regarding the limitation “wherein each discrete fiber connector does not have a fiber stub”, the examiner notes that independent claim 1 and dependent claims 2-7, which depend from claim 1, of U.S. Patent No. 10,151,886 B2, and independent claim 1 and dependent claims 9-12, which depend from claim 8, do not require a stub.  There are only two possibilities, that a fiber stub is provided or a fiber stub is not provided, and optical connectors that do not have a fiber stub are known to one of ordinary skill in the art, and nothing in claims 1-13 suggests the presence of a stub, thus, one of ordinary skill in the art would have found it obvious to use a discrete fiber connector that does not have a stub in the invention of claim 1 U.S. Patent No. 10,151,886 B2, since U.S. Patent No. 10,151,886 B2 does not claim the presence of a stub, since discrete connectors without stubs are known alternatives to connectors with stubs in the prior art, and since one of ordinary skill could have combined the elements (i.e. employed a discrete connector without a stub in the connector assembly of claim 1 of U.S. Patent 10,151,886 B2) by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 3 and 8; see lines 6-10 of claim 1 and lines 8-13 of claim 8 U.S. Patent No. 10,151,886 B2.
Regarding claims 5 and 10; the one or more electrical connectors comprise two electrical connectors (electrical interfaces; interfacing requires connecting and thus the interfaces are connectors) arranged on opposite lateral sides of the housing (see lines 11-15 of claim 1 and lines 14-18 of claim 8 U.S. Patent No. 10,151,886 B2, the electrical interfaces are disposed on opposite sides of the connector mounted to the base of the housing, and thus on opposite sides of the housing), and wherein the housing comprises openings to expose the two electrical connectors (an opening is inherently required for electrical interfaces to interface with electrical connections).  
Regarding claim 11; wherein the hybrid cable comprises a first portion for housing the one or more fibers and a second portion for housing the one or more wires (a hybrid cable comprising both optical fibers and wires must inherently require a first portion for housing the optical fibers and a second portion for housing the one or more wires).  
Claims 4, 9, 12-14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,151,886 B2 in view of Hogue (US 2012/0017438 A1). 
Regarding claims 4 and 9; the claims of U.S. Patent No. 10,151,886 B2 teach or suggest all of the limitations of the connector assembly according to claims 1 and 6 as applied above, wherein the fiber is cleaved (see lines 9-10 of claim 1) but do not specifically claim that the respective fiber corresponding to a respective discrete fiber connector comprises the cleaved end flush with an end of the respective discrete fiber connector.  Hogue teaches that discrete fiber connectors may include a fiber having a cleaved end face that is flush with a ferrule at and the end of the connector (see claims 4, 12, and 17 of Hogue).  Thus, one of ordinary skill in the art would have found it obvious to provide the respective fiber corresponding to a respective discrete fiber connector with a cleaved end flush with an end of the respective discrete fiber connector for the purpose of configuring the fiber end in a known manner commonly employed in the art.
Regarding claims 12-14, 16 and 17; claims 1-13 of U.S. Patent 10,151,886 B2 suggest a method for field termination of a connector assembly (connector assembly; see lines 1-2 of claim 1 and line 1 of claim 8 of U.S. Patent 10,151,886 B2), comprising: 
providing a connector assembly (the claimed connector assembly is inherently provided), wherein the connector assembly comprises one or more discrete fiber connectors (discrete SC connectors; see lines 6-10 of claim 1, and lines 8-12 of claim 8 of U.S. Patent 10,151,886 B2), and each of the one or more discrete fiber connectors does not have a fiber stub (the examiner notes that no fiber stub is claimed, see additional discussion below); 
routing one or more fibers through the one or more discrete fiber connectors (see lines 6-10 of claim 1 and lines 4-13 of claim 8 o of U.S. Patent 10,151,886 B2), wherein each of the one or more fibers is from a hybrid cable; 
cleaving each of the one or more fibers routed through the one or more discrete fiber connectors (; see lines 9-10 of claim 1; see the discussion above with respect to claims 4 and 9; the examiner notes that optical fibers are routinely cleaved when inserted into connectors, as understood by one of ordinary skill in the art); 
pulling back each of the one or more fibers routed through the one or more discrete fiber connectors such that each respective fiber is flush with an end of a respective discrete fiber connector corresponding to the respective fiber (see the discussion above with respect to claims 4 and 9; the examiner notes that one of ordinary skill in the art would have found it obvious to pull back a portion of the fiber extended past an end face of the ferrule for the purpose of providing protection to the fiber end face by ensuring that the fiber end face is flush with and inside of the ferrule); and 
attaching each respective fiber to the respective discrete fiber connector corresponding to the respective fiber (see lines 6-10 of claim 1 and lines 8-13 of claim 8 of U.S. Patent 10,151,886 B2);
attaching one or more wires of the hybrid cable to one or more electrical connectors of the connector assembly (see lines 11-15 of claim 1 and lines 14-18 of claim 8 of U.S. Patent 10,151,886 B2);
mating the connector assembly to a corresponding socket (optical connectors are inherently mated to corresponding sockets of either additional connectors or of devices for the purpose of establishing optical connection);
wherein the one or more discrete fiber connectors comprise an SC connector (see lines 6-10 of claim 1 and lines 8-13 of claim 8 o of U.S. Patent 10,151,886 B2);
wherein attaching each respective fiber to the respective discrete fiber connector corresponding to the respective fiber further comprises: applying glue to an end of the respective fiber to hold the respective fiber in place relative to the respective discrete fiber connector (the examiner notes that optical adhesive or glue is routinely applied to optical fiber ends for the purpose of retaining the optical fibers within connectors, and that this is elementary and within the level of ordinary skill in the art).
Additionally regarding the limitation “wherein each discrete fiber connector does not have a fiber stub”, the examiner notes that independent claim 1 and dependent claims 2-7, which depend from claim 1, of U.S. Patent 10,151,886 B2, as well as independent claim 8, and dependent claims 9-13, which depend from claim 8 of U.S. Patent 10,151,886 B2, do not require a stub.  There are only two possibilities, that a fiber stub is provided or a fiber stub is not provided, and optical connectors that do not have a fiber stub are known to one of ordinary skill in the art, and nothing in claims 1-10 suggests the presence of a stub, thus, one of ordinary skill in the art would have found it obvious to use a discrete fiber connector that does not have a stub in the invention of claim 1 of U.S. Patent 10,151,886 B2, since U.S. Patent 10,151,886 B2 does not claim the presence of a stub, since discrete connectors without stubs are known alternatives to connectors with stubs in the prior art, and since one of ordinary skill could have combined the elements (i.e. employed a discrete connector without a stub in the connector assembly of claim 1 of U.S. Patent 10,151,886 B2) by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 5,461,688).
Regarding claims 1, 3, 6, and 8; Lee (US 5,461,688) discloses a system (see Figure 1) comprising:
a hybrid cable (76) comprising one or more fibers (74) and one or more wires (78); and
a connector assembly (see Figure 1), comprising: 
a housing (the housing includes parts 12 and 14); 
one or more discrete fiber connectors (SC connector 10) disposed within the housing, 
wherein each discrete fiber connector (10) is configured to receive a respective fiber (74) from a hybrid cable (76), and wherein each discrete fiber connector (10) does not have a fiber stub (see Figure 1); 
one or more electrical connectors (electrical conductive material of 12 and contact 104 form an electrical connector) disposed within the housing (12/14), wherein each electrical connector is configured to interface with a respective wire (78) from the hybrid cable (76);
wherein the one or more discrete fiber connectors comprise an SC connector (see lines 38-42).
Regarding claim 11; the hybrid cable (72) inherently comprises a first portion for housing the one or more fibers and a second portion for housing the one or more wires, which are by definition within separate portions of the hybrid cable (since the fibers and wires cannot occupy the same space or portion).
Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai (US 2012/0178303 A1).
Regarding claims 1 and 6; Sakurai discloses a system (See Figure 1) comprising
a hybrid cable (9), comprising one or more fibers (8) and one or more wires (6, 7); and
a connector assembly (see Figure 1), comprising: 
a housing (1a); 
one or more discrete fiber connectors (4a) disposed within the housing (1a), 
wherein each discrete fiber connector (4a) is configured to receive a respective fiber (8) from a hybrid cable (9), and wherein each discrete fiber connector (4a) does not have a fiber stub (see Figure 1); 
one or more electrical connectors (2a, 3a) disposed within the housing (1a), wherein each electrical connector (2a, 3a) is configured to interface with a respective wire (6, 7) from the hybrid cable (9).
Regarding claim 11; the hybrid cable (9) inherently comprises a first portion for housing the one or more fibers and a second portion for housing the one or more wires, which are by definition within separate portions of the hybrid cable (since the fibers and wires cannot occupy the same space or portion).
Claims 1, 5, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Dea (US 5,242,315).
Regarding claims 1 and 6; O’Dea discloses a system (see Figure 2), comprising:
a hybrid cable (16), comprising one or more fibers (86) and one or more wires (98), and
a connector assembly (see Figure 2), comprising: 
a housing (housing is formed by base 40 and cover 42); 
one or more discrete fiber connectors (terminals 19) disposed within the housing (40/42), 
wherein each discrete fiber connector (19) is configured to receive a respective fiber (86) from a hybrid cable (16), and wherein each discrete fiber connector (19) does not have a fiber stub (see Figure 2); 
one or more electrical connectors (94) disposed within the housing (40-42), wherein each electrical connector (94) is configured to interface with a respective wire (98) from the hybrid cable (16).
Regarding claims 5 and 10; the one or more electrical connectors (94) comprise two electrical connectors (94) arranged on opposite lateral sides of the housing (40/42), and wherein the housing (40/42) comprises openings (cradle openings 58) to expose the two electrical connectors (94).  
Regarding claim 11; the hybrid cable (16) inherently comprises a first portion for housing the one or more fibers and a second portion for housing the one or more wires, which are by definition within separate portions of the hybrid cable (since the fibers and wires cannot occupy the same space or portion).
Claims 1-3, 6-8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gniadek (US 2016/0266326 A1).
Regarding claims 1-3 and 6-8; Gniadek discloses a system (see Figures 21A-21C), comprising:
a hybrid cable (the cable extending from the system in Figures 21A-21C), comprising one or more fibers (58; see Figures 14 and 19) and one or more wires (75; see Figure 16-18 and 21A-21C); and
connector assembly (see Figures 21A-21C), comprising: 
a housing (housing 12; see Figures 21A, 21B and paragraph 75; housing 12 is more clearly illustrated in Figure 5); 
one or more discrete fiber connectors (LC connectors 52; see paragraph 75) disposed within the housing (12), 
wherein each discrete fiber connector (52) is configured to receive a respective fiber (optical fibers 58; see Figures 14 and 19) from a hybrid cable (see Figures 21A-21C, wherein the hybrid cable extends from the connector assembly 10), and wherein each discrete fiber connector (52) does not have a fiber stub; 
one or more electrical connectors (72; see paragraphs and 75) disposed within the housing (12), wherein each electrical connector (72) is configured to interface with a respective wire (75; see Figures 16-18 and 21A-21C) from the hybrid cable (cable in Figures 21A-21C);
wherein the one or more discrete fiber connectors comprise two LC connectors (52; see paragraph 75);
wherein the one or more discrete fiber connectors comprises an SC connector (see paragraph 97).
Regarding claim 11; the hybrid cable (cable illustrated in Figures 21A-21C) inherently comprises a first portion for housing the one or more fibers and a second portion for housing the one or more wires, which are by definition within separate portions of the hybrid cable (since the fibers and wires cannot occupy the same space or portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gniadek (US 2016/0266326 A1) in view of Hogue (US 2012/0017438 A1). 
Regarding claim 4 and 9; Gniadek does not specifically disclose that the respective fiber (58) corresponding to a respective discrete fiber connector (52; see Figure 14 and Figures 21A-21C) comprises a cleaved end flush with an end of the respective discrete fiber connector (52). Optical fibers are routinely cleaved and inserted into optical connectors to be flush with the connectors for the purpose of ensuring that the fiber is adequately protected by the connector.   Hogue teaches that discrete fiber connectors may include a fiber having a cleaved end face that is flush with a ferrule at and the end of the connector (see claims 4, 12, and 17 of Hogue).  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide the respective fiber corresponding to a respective discrete fiber connector with a cleaved end flush with an end of the respective discrete fiber connector for the purpose of configuring the fiber end in a known manner commonly employed in the art.
Regarding claims 12-16; Gniadek and Hogue disclose or suggest a method for field termination of a connector assembly (see Figures 21A-21C), comprising: 
providing a connector assembly (the connector assembly of 21A-21B, including a housing 12, is inherently provided), wherein the connector assembly comprises one or more discrete fiber connectors (52; see Figures 14, 16A-16B, 17, 18, and 19) and each of the one or more discrete fiber connectors (52) does not have a fiber stub; 
routing one or more fibers (58) through the one or more discrete fiber connectors (52), wherein each of the one or more fibers (58) is from a hybrid cable (hybrid cable pictured in Figures 21A-21C); 
cleaving each of the one or more fibers routed through the one or more discrete fiber connectors (see the discussion with respect to claims 4 and 9 above); 
inserting each of the one or more fibers routed through the one or more discrete fiber connectors such that each respective fiber is flush with an end of a respective discrete fiber connector corresponding to the respective fiber (see the discussion with respect to claims 4 and 9 above;); and 
attaching each respective fiber (58) to the respective discrete fiber connector (52) corresponding to the respective fiber (58);
attaching one or more wires (75) of the hybrid cable to one or more electrical connectors (72) of the connector assembly;
mating the connector assembly to a corresponding socket (see Figure 4B);
wherein the one or more discrete fiber connectors (52) comprise two LC connectors (see paragraph 75);
wherein the one or more discrete fiber connectors comprise an SC connector (see paragraph 97).  
Gniadek and Hogue do not specifically disclose pulling back each of the one or more fibers routed through the one or more discrete fiber connectors.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to pull back each of the one or more fibers routed through the one or more discrete fiber connectors for the purpose of ensuring that the fiber ends did not extend outside of the connector end face, such that the fiber ends are flush with and maximally protected by the connector.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dea (US 5,242,315) in view of Hogue (US 2012/0017438 A1). 
Regarding claim 4 and 9; O’Dea does not specifically disclose that the respective fiber (86) corresponding to a respective discrete fiber connector (19) comprises a cleaved end flush with an end of the respective discrete fiber connector (19). Optical fibers are routinely cleaved and inserted into optical connectors to be flush with the connectors for the purpose of ensuring that the fiber is adequately protected by the connector.   Hogue teaches that discrete fiber connectors may include a fiber having a cleaved end face that is flush with a ferrule at and the end of the connector (see claims 4, 12, and 17 of Hogue).  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide the respective fiber corresponding to a respective discrete fiber connector with a cleaved end flush with an end of the respective discrete fiber connector for the purpose of configuring the fiber end in a known manner commonly employed in the art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gniadek (US 2016/0266326 A1) in view of Hogue (US 2012/0017438 A1), and further in view of Caron (US 4,741,590) and Bradley et al. (US 6,357,933).
Regarding claim 17; Gniadek and Hogue disclose or suggests all of the limitations of claim 12 as applied above, but do not disclose attaching each respective fiber to the respective discrete fiber connector corresponding to the respective fiber further comprises: applying glue to an end of the respective fiber to hold the respective fiber in place relative to the respective discrete fiber connector.  Caron (US 4,741,590) teaches that glue (epoxy resin) may be applied to an end of a fiber to hold the fiber within a connector (see column 6-22).  Bradley et al. (US 6,357,933) teaches that teaches that SC connectors uses adhesive to secure the fibers within the connectors (see column 1, line 55, through column 2, line 5).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further apply glue to an end of the respective fiber to hold the respective fiber in place relative to the respective discrete fiber connector for the purpose of securing the fiber with a known method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874